Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erol Basol Reg. No. 65150 on 05/26/2022. 
   
The following claims have been amended as follows: 

1.         (Currently Amended) A method comprising:
at a first electronic device in communication with a display and one or more input devices:
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, wherein the process for setting up the second electronic device includes establishing a near-field communication link between the first electronic device and second electronic device, and transferring one or more settings from the first electronic device to the second electronic device to configure the second electronic device for operation, receiving, via the one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device, and wherein the one or more settings include at least one setting different from the subscription information; and
                in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device. 

9. 	(Currently Amended) A first electronic device, comprising: 
one or more processors; 
memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, wherein the process for setting up the second electronic device includes establishing a near-field communication link between the first electronic device and second electronic device, and transferring one or more settings from the first electronic device to the second electronic device to configure the second electronic device for operation, receiving, via one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device, and wherein the one or more settings include at least one setting different from the subscription information; and 
in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device.

10. 	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to perform a method comprising: 
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, wherein the process for setting up the second electronic device includes establishing a near-field communication link between the first electronic device and second electronic device, and transferring one or more settings from the first electronic device to the second electronic device to configure the second electronic device for operation, receiving, via one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device, and wherein the one or more settings include at least one setting different from the subscription information; and 
in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device.

The following is the examiners reasons for allowance:

In addition to the remarks filed 04/07/2022 and interview on 05/26/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 10 when taken in the context of the claims as a whole.  Specifically, the combination of while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, wherein the process for setting up the second electronic device includes establishing a near-field communication link between the first electronic device and second electronic device, and transferring one or more settings from the first electronic device to the second electronic device to configure the second electronic device for operation, receiving, via one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device, and wherein the one or more settings include at least one setting different from the subscription information; and in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device.

At best the prior arts of record, specifically, Auxer et al. (US 20190141399 A1 hereinafter Auxer) teaches friends who can share subscription data and account via selectable options (see ¶10-12). Grunewald et al. (US 20170353603 A1 hereinafter Grunewald) teaches setting up a device by choosing applications to initially install (see ¶9)
Newly cited art Fjeldsoe-Nielsen et al. (US 9538310 B2) teaches allowing the user to backup and restore SMS messages, call logs, and certain settings by selecting items on “backup” screen (see Fig. 7-8) Peterson et al. (US 20140337607 A1) teaches master and slave devices that will transfer profile and settings to new devices (see ¶123)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 10 as a whole.
Thus, claims 1, 9 and 10 are allowed over the prior art of record.
Claims 2-8, 11-13 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 04/07/2022 and interview on 05/26/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143